DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 23 includes the language, “Where, a phrase includes a word, an idiom, an idiomatic phrase, a sentence, sentences, and the like.”, which is a dependent clause and not a complete sentence.  Appropriate correction is required.
Paragraph 34 includes the language, “is stored for a phrase that has ever been learned.”  This language is a poor translation of the original document or a typographical error and therefore unclear.  Appropriate correction is required.
Paragraph 46 includes the language, “Where, the predetermined period of time is a period of time from when the user once completed learning to when an opportunity for learning is provided again.”, which is a dependent clause and not a complete sentence.  The clause also appears to include a literal translation and not proper idiomatic English.
In addition, this paragraph indicates the subject matter “is illustrated in Fig. 5”; however, the subject matter described in paragraph 46 is actually shown in Fig. 4, and not Fig. 5 as stated.  Appropriate correction is required.

Claim Objections
Claims 1, 3, 4, 7, and 8 are objected to because of the following informalities:
Claim 1, lines 3-4 recite the language “learning phrase storage means for storing phrase information to be learned by the user together with a learning stage ”; however, it is unclear whether the storage means stores both the phrase information and the learning stage in some type of relation to each other, or, the language “to be learned by the user together with a learning stage” is merely descriptive of the type of phrase information that is stored.  As a result, the scope of the claim cannot be determined.  Lines 13-15, which recite “outputting the phrase information to be learned by the user in a first output style and a second output style depending on the first memory state and the second memory state, respectively, stored in the learning phrase storage means by the storage control means” are unclear.  First, it is unclear what is meant by “respectively” in the context of the claim.  In addition, it is unclear what the subject of the clause “stored in the learning phrase storage means by the storage control means” is.  The language “calculating a predetermined period of time based on linguistic similarity of the phrase information to be learned by the user to the native language” is unclear.   In particular, it is unclear what is meant by a calculation “based on linguistic similarity.”  In particular, “similarity” is a relative term that is not defined by the claim, and the specification does not provide a meaningful definition or description of this term.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.  Appropriate correction is required.
Claim 3 recites “the similarity” at line 6, and claim 4 recites “the similarity” at lines 3 and 11; however, it is unclear whether this refers to the language “linguistic similarity” recited in claim 1.  The examiner suggests the language -- the linguistic similarity-- to remove any possible ambiguity in the claim.  In addition, the term “similarity” is unclear for the reasons stated above for claim 1.  Appropriate correction is required.
Claims 7 and 8 also are objected to for reasons given above for claim 1. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.  – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
For claims 1-8 to be patentable under Section 101, the claimed invention must be directed to one of the four statutory categories (i.e., a process, a machine, a manufacture and a compositions of matter).  In addition, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Claims 1-8 seemingly recite a system (i.e., a machine), a method (i.e., a process), and a non-transitory computer readable medium (i.e., a manufacture); however, this does not end the analysis.  With regard to claims 1 and 8, the claims recite, “a learning phrase storage means for storing phrase information to be learned by the user together with a learning stage;” “predetermined period of time calculation means for calculating a predetermined period of time based on linguistic similarity of the phrase information to be learned by the user to the native language input by the native language setting means;” “storage control means for storing the learning stage, stored in the learning phrase storage means, as a first memory state if learning has not been completed, storing the learning stage as a second memory state if learning has been completed, and storing the learning stage as the first memory state again if the predetermined period of time has elapsed after learning was completed;” and “output means for outputting the phrase information to be learned by the user in a first output style and a second output style depending on the first memory state and the second memory state, respectively, stored in the learning phrase storage means by the storage control means.” Claim 7 recites a method with steps carrying out the same limitations.  These recitations, but for the recitation of the generic computer components, such as a system, a storage means, a control means, an output means, a program product, and a non-transitory computer readable medium, nothing in the claimed system, method, and medium preclude the recitations from practically being performed in the mind.  For example, a user can obtain written language learning material including phrases for study of a language (e.g., a language exercise book), determine a review schedule of the exercises based on thinking out a time schedule to review the material based the similarity of the target language to their native language, and review the phrase material/exercises accordingly.  If a claim, under its broadest reasonable interpretation, covers performance of the recitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims also recite the abstract idea of a Mental Process.
In addition, the claims recite “calculating a predetermined period of time based on linguistic similarity of the phrase information to be learned by the user to the native language.”   A claim that recites a mathematical calculation, such as calculating a period of time, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping of Abstract Ideas.  Accordingly, the claims also recite the abstract idea of a Mathematical Concept.
Moreover, these judicial exceptions of Abstract Ideas are not integrated into a practical application by the claims.  In particular, the claims do not recite any additional structural elements other than the recitation of generic computer hardware performing executable instructions of code from the memory of a computer device.  The system, method, and computer program product are recited at a high-level of generality (i.e., as generic computers performing a generic computer functions of executing software) such that they amount to no more than mere instructions of how to apply the exception using a generic computer component.  The recited means/steps/operations of setting, storing, and outputting amount to no more than insignificant extra-solution activity related to the mathematical concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The dependent claims also do not recite any additional elements that integrate the abstract idea into a practical application by the claims.  Therefore, the claims are directed to an abstract idea. 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recitation of the additional element of using a system or computer program product amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Dependent claims 2-6 recite the same abstract idea as claim 1 and do not recite additional limitations sufficient to direct the claimed invention to significantly more.  These claims only recite additional details of the abstract idea, and are not sufficient to direct the claimed invention to significantly more.
As a result, claims 1-8 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2014/0170613 to Jensson  (“Jensson”) in view of the Publication “The Importance of Cross-Linguistic Similarity in Foreign Language Learning” to Ringbom et al. (“Ringbom”).
In re claim 1, Jensson discloses a learning support system [Fig. 1, 100 Abstract] comprising: native language setting means for setting a native language of a user [Fig. 1 #102, ¶87 user enters native language data]; learning phrase storage means for storing phrase information to be learned by the user together with a learning stage [Fig. 1 #s 104, 110 ¶9 describes a database including a storage space associated to the user ID for storing said learning related and said associated response data]; predetermined period of time calculation means for calculating a predetermined period of time based on the phrase information to be learned by the user to the native language input by the native language setting means [Fig. 1 #103 ¶¶10-12, 75 describes time interval calculation]; storage control means for storing the learning stage, stored in the learning phrase storage means, as a first memory state if learning has not been completed, storing the learning stage as a second memory state if learning has been completed, and storing the learning stage as the first memory state again if the predetermined period of time has elapsed after learning was completed [Fig. 1 #s 103, 112 ¶¶5, 89-92 describe state stored for learning phrases]; and output means for outputting the phrase information to be learned by the user in a first output style and a second output style depending on the first memory state and the second memory state, respectively, stored in the learning phrase storage means by the storage control means [Fig. 1 #101¶93-94 output phrases from database].
Jensson discloses a time calculation means for calculating a predetermined period of time based on based on the phrase information to be learned by the user, but lacks calculating the time based on “linguistic similarity” of the phrase information to be learned by the user to the native language input by the native language setting means.
However, Ringbom teaches the time it takes to learn a target language is directly related to the linguistic similarity (e.g., similarity, contrast, and zero relations as describes at pp. 109-110) of the phrase information to be learned by the user relative to the native language of the user [pp. 114-116 describe, for example, clear implication is that learners of a closely related language have a far smaller learning burden than learners of a distant language.  This means that there is less that they need to learn, that what they do need to learn is likely to be incorporated more easily into their existing knowledge, and that it will take them less time to arrive at a criterion level of language proficiency].
Jensson and Ringbom are both considered to be analogous to the claimed invention because they are in the same field of language learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time calculation for learning of Jensson to account for similarity of language to be learned to the user’s native language, as taught by Ringbom, as Ringbom explicitly states with regard to teaching a foreign language it is a good strategy to make use of, and even overuse, actual similarities at early stages of learning see p. 114, 2nd full paragraph.
In re claim 2, Jensson discloses a learning stage input means for inputting the learning stage from the user for the phrase information to be learned by the user [¶7 I_M input means], wherein an input by the learning stage input means is stored as the first memory state by the storage control means if learning has not been completed, and is stored as the second memory state by the storage control means if learning has been completed [¶¶ 9-10, 32-34 describe the processor (P) is further being adapted to: issue a true (t.sub.l) or false (f.sub.l) learning related data indicators (or states), the t.sub.l or f.sub.l indicators subsequently being associated to said learning related data and stored at said storage space.  The t.sub.l indicators subsequently being associated to said learning related data and said associated response data in said storage space, said step of presenting learning related data having associated t.sub.l indicator to the user with user-specific ascending memory time interval being repeated until a pre-defined time interval limit has been reached].
In re claim 3, Jensson discloses a phrase information input means for inputting the phrase information to be learned by the user [Fig. 1, #102]; a phrase-related information storage unit for storing related information that is related to a phrase [¶10-12, 32 t.sub.l indicators subsequently being associated to said learning related data and said associated response data in said storage space]; and phrase matching means for determining whether or not the phrase information input by the phrase information input means and stored in the learning phrase storage means is stored in the phrase-related information storage unit, wherein the storage control means stores the learning stage as the first memory state regarding phrase information that is not stored in the phrase-related information storage unit based on a matching result obtained by the phrase matching means [¶9-10 describes processor (P) is further being adapted to: issue a true (t.sub.l) or false (f.sub.l) learning related data indicators indicating whether the response data matches the learning related data presented to the user, the t.sub.l or f.sub.l indicators subsequently being associated to said learning related data and stored at said storage space].
Jensson stores information that is related to a phrase, but lacks information including similarity.
However, Ringbom teaches the time it takes to learn a target language is directly related to the linguistic similarity of vocabulary or phrases [pp. 113 describes in vocabulary production, formal similarity between words such as cognates help the learner locate the intended L2 word in his or her mental lexicon for the TL ].
Jensson and Ringbom are both considered to be analogous to the claimed invention because they are in the same field of language learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Jensson to also store similarity of words to be learned to the user’s native language, as taught by Ringbom, as Ringbom explicitly states with regard to teaching a foreign language it is a good strategy to make use of, and even overuse, actual similarities at early stages of learning see p. 114, 2nd full paragraph.
In re claim 4, Jensson lacks, but Ringbom teaches the similarity includes any of a variable indicating whether or not the phrase information to be learned is a loanword in the native language [p. 115, ¶3 describes loanwords], a variable indicating whether or not a type of characters representing the phrase information to be learned is similar to a type of characters of the native language [p.112, ¶ 3 describes common alphabet], a variable indicating whether or not spelling of the phrase information to be learned is similar to spelling of the native language [p. 108, ¶1 describes spelling], and a variable indicating whether or not pronunciation of the phrase information to be learned is similar to pronunciation of the native language [p. 108, ¶1 describes phonetics].
Jensson and Ringbom are both considered to be analogous to the claimed invention because they are in the same field of language learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time calculation for learning of Jensson to account for the variables, as taught by Ringbom, as Ringbom explicitly states with regard to teaching a foreign language it is a good strategy to make use of, and even overuse, actual similarities at early stages of learning see p. 114, 2nd full paragraph.
In re claim 5, discloses the predetermined period of time calculation means determines the predetermined period of time based on difficulty of a phrase in a language to be learned by the user [¶93 describes the pre-defined time interval limit may be different depending on the difficulty level of the entry].
In re claim 6, Jensson discloses the predetermined period of time calculation means determines the predetermined period of time based on a learner level of the user for a language of a phrase to be learned [¶94, 112 describe time interval depends on learner level, e.g., advanced].
In re claim 7, Jensson discloses a learning support method [Abstract ¶38] in which a learning support system executes: a native language setting step of setting a native language of a user [Fig. 1 #102, ¶87 describes user enters native language data]; a learning phrase storage step of storing phrase information to be learned by the user together with a learning stage [Fig. 1 #s 104, 110 ¶9 describes a database including a storage space associated to the user ID for storing said learning related and said associated response data]; a predetermined period of time calculation step of calculating a predetermined period of time based on the phrase information to be learned by the user to the native language input by the native language setting step [Fig. 1 #103, ¶¶10-12, 75 describes time interval calculation]; a storage control step of storing the learning stage, stored in the learning phrase storage step, as a first memory state if learning has not been completed, storing the learning stage as a second memory state if learning has been completed, and storing the learning stage as the first memory state again if the predetermined period of time has elapsed after learning was completed [Fig. 1 #s 103, 112, ¶¶5, 89-92 describe state stored for learning phrases]; and an output step of outputting the phrase information to be learned by the user in a first output style and a second output style depending on the first memory state and the second memory state, respectively, stored in the learning phrase storage step by the storage control step [Fig. 1 #101, ¶93-94 output phrases from database].
Jensson discloses a step of time calculation for calculating a predetermined period of time based on based on the phrase information to be learned by the user, but lacks calculating the time based on “linguistic similarity” of the phrase information to be learned by the user to the native language input by the native language setting means.
However, Ringbom teaches the time it takes to learn a target language is directly related to the linguistic similarity (e.g., similarity, contrast, and zero relations as describes at pp. 109-110) of the phrase information to be learned by the user relative to the native language of the user [pp. 114-116 describe, for example, clear implication is that learners of a closely related language have a far smaller learning burden than learners of a distant language.  This means that there is less that they need to learn, that what they do need to learn is likely to be incorporated more easily into their existing knowledge, and that it will take them less time to arrive at a criterion level of language proficiency].
Jensson and Ringbom are both considered to be analogous to the claimed invention because they are in the same field of language learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time calculation for learning of Jensson to account for similarity of language to be learned to the user’s native language, as taught by Ringbom, as Ringbom explicitly states with regard to teaching a foreign language it is a good strategy to make use of, and even overuse, actual similarities at early stages of learning see p. 114, 2nd full paragraph.
In re claim 8, Jensson discloses a program product stored in a non-transitory computer readable medium for causing a computer to function as a learning support system [Abstract, ¶47 describes an embodiment as a program product], the learning support system comprising: native language setting means for setting a native language of a user [Fig. 1 #102, ¶87 user enters native language data]; learning phrase storage means for storing phrase information to be learned by the user t native language setting means for setting a native language of a user [Fig. 1 #102, ¶87 user enters native language data]; learning phrase storage means for storing phrase information to be learned by the user together with a learning stage [Fig. 1 #s 104, 110 ¶9 describes a database including a storage space associated to the user ID for storing said learning related and said associated response data]; predetermined period of time calculation means for calculating a predetermined period of time based on the phrase information to be learned by the user to the native language input by the native language setting means [Fig. 1 #103 ¶¶10-12, 75 describes time interval calculation]; storage control means for storing the learning stage, stored in the learning phrase storage means, as a first memory state if learning has not been completed, storing the learning stage as a second memory state if learning has been completed, and storing the learning stage as the first memory state again if the predetermined period of time has elapsed after learning was completed [Fig. 1 #s 103, 112 ¶¶5, 89-92 describe state stored for learning phrases]; and output means for outputting the phrase information to be learned by the user in a first output style and a second output style depending on the first memory state and the second memory state, respectively, stored in the learning phrase storage means by the storage control means [Fig. 1 #101¶93-94 output phrases from database].
Jensson discloses a time calculation means for calculating a predetermined period of time based on based on the phrase information to be learned by the user, but lacks calculating the time based on “linguistic similarity” of the phrase information to be learned by the user to the native language input by the native language setting means.
However, Ringbom teaches the time it takes to learn a target language is directly related to the linguistic similarity (e.g., similarity, contrast, and zero relations as describes at pp. 109-110) of the phrase information to be learned by the user relative to the native language of the user [pp. 114-116 describe, for example, clear implication is that learners of a closely related language have a far smaller learning burden than learners of a distant language.  This means that there is less that they need to learn, that what they do need to learn is likely to be incorporated more easily into their existing knowledge, and that it will take them less time to arrive at a criterion level of language proficiency].
Jensson and Ringbom are both considered to be analogous to the claimed invention because they are in the same field of language learning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the time calculation for learning of Jensson to account for similarity of language to be learned to the user’s native language, as taught by Ringbom, as Ringbom explicitly states with regard to teaching a foreign language it is a good strategy to make use of, and even overuse, actual similarities at early stages of learning see p. 114, 2nd full paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The publication “Cross-linguistic Similarity in Foreign Language Learning” describes the relation between L1 and learning a TL based on cross-linguistic similarity where Cross-linguistic similarity is most obviously perceived on the basis of formally similar or identical individual items or words.  To establish such functional similarities, consciously or not, is essential, and an understanding of basic linguistic structures in the TL is a prerequisite for understanding and learning lexical items.  Learners of closely related languages already have at least most of this basic under standing built in, while learners of wholly different languages have to put in considerable effort to acquire knowledge of what the different structures entail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                        
   
                                                                                                                                                                                                 
/MALINA D. BLAISE/Primary Examiner, Art Unit 3715